Citation Nr: 1217775	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as the cause of the Veteran's death, as a result of care for a heart condition by the VAMC in Albuquerque, New Mexico between 1980 and 1994.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to November 1954.  He died in March 2001.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2011, the Board remanded the claim for readjudication.

In March 2008, the appellant testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The proximate cause of the Veteran's death was not care for a heart condition by the VAMC in Albuquerque, New Mexico between 1980 and 1994.

2.  The appellant is not competent to offer an opinion regarding the etiology of the Veteran's cause of death.



CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as the cause of the Veteran's death, as a result of treatment for a heart condition at a VA medical facility, are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was mailed a letter in December 2007 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.

Although the appellant was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Additionally, during the pendency of this appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to this matter have been requested or obtained.  Because of the decision in this case any deficiency in the initial notice to the appellant of the duty to notify and duty to assist in claims involving a disability rating and an effective date for the award of benefits is harmless error. 

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

Compensation Benefits, Pursuant to the Provisions of 38 U.S.C.A. § 1151, for Additional Disability Claimed as Cause of the Veteran's Death, as a Result of Treatment for a Heart Condition by a VA Medical Facility Between 1980 and 1994

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the applicable criteria in effect for claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).

VA subsequently promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2011).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) (2011).

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3) (2011).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, his representative's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2011).

Considering the pertinent evidence in light of the above- noted legal authority, the Board finds that the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, must be denied.

In this case, the records indicate that the Veteran was first diagnosed with rheumatic heart disease in 1951 while applying for a job in Alaska.  After beginning his active military service in 1954, he was hospitalized at Letterman Army Medical Center for 90 days.  In 1960, the Veteran was diagnosed with mitral stenosis and underwent a cardiac catherization and subsequently underwent a mitral commissurotomy for mitral stenosis.  In 1970, he underwent an open mitral valvotomy, and at that time, mild aortic regurgitation was noted.  He developed shortness of breath in September of 1970 and underwent a repeat cardiac catheterization.  In May 1979, he underwent repeat cardiac catheterization for dyspnea.

In June 1980 at the VAMC Albuquerque, the Veteran underwent open heart surgery to replace the aortic and mitral valves.  The mitral valve was replaced with a 31mm porcine heterograft/Carpentier-Edwareds prosthesis, and the aortic valve was replaces with a 23mm 250 Hancock bioprosthesis.  In 1983, the Veteran developed increased shortness of breath, dyspnea on exertion, and orthopnea.  A cardiac catheterization was performed at the VAMC Albuquerque, which revealed a calculated aortic valve area of 1 sq. cm., less than what was expected.  His ejection fraction was deemed normal.  In 1988, the Veteran complained of shortness of breath, and a repeat catheterization and echocardiogram was performed.  A transeptal puncture was performed to measure left atrial pressure, which was 14mmHg.  

In January 1993, the Veteran complained of fatigue and dyspnea on exertion, and in January 1994, the Veteran reported that his chronic symptoms had improved.  During March and April 1994, the Veteran was hospitalized for progressive shortness of breath and fevers.  The Veteran began having progressively worse shortness of breath, ending in a hospitalization in December 1994.  At the time, a lung transplant was discussed with the Veteran.

Subsequently, the Veteran went to the Mayo Clinic, which noted symptoms due to mitral stenosis.  The Veteran underwent a redo aortic valve and mitral valve replacement as well as a tricuspid annuloplasty in January 1995 at the Mayo Clinic.  The Veteran continued to have problems with shortness of breath and was seen at the VAMC Albuquerque in March 1995.  At that time an echocardiography revealed persistent pulmonary hypertension and right heart failure.  An October 1995 echocardiogram demonstrated atrial septal velocities suggestive of an atrial septal defect, and the Veteran underwent cardial catheterization at the Mayo Clinic.

In March 2001, the Veteran died after being admitted to the VAMC Houston with a diagnosis of heart failure exacerbation, chronic obstructive pulmonary disease, and acute renal failure.

In April 2005, the appellant appeared at a hearing before a Decision Review Officer at the San Antonio RO.  The appellant reviewed the Veteran's history and questioned why porcine valves were used in his heart surgery in the 1980s, as porcine valves had an expectancy of only seven to ten years.  She mentioned that the Veteran's heart continued to have problems, and he was scheduled for surgery in 1983.  She remarked that the 1983 surgery was cancelled over a difference of medical opinion.  She recalled that between 1983 and 1994, the Veteran was treated at least every six months at VAMC Albuquerque.  She said that she was unhappy with the Veteran's treatment at VAMC Albuquerque, and so she transferred the Veteran to the Mayo Clinic.  At the Mayo Clinic, the Veteran's valves were replaced with mechanical valves.  The appellant opined that the Veteran's care from the VAMC declined through the 1980s.  She felt that the Veteran would have lived longer had he received proper care.

In July 2006, a VA physician at VAMC Albuquerque reviewed the file.  The physician noted that in 1980, it was the standard of care to use the bioprosthetic valves that were used on the Veteran for valve replacements.  The physician stated that it did not become clear until the mid 1980's that such valves degenerated and should not be used in patients under the age of 65 to 70.  The physician also opined that there was not an indication for replacing the aortic valve in 1983, which was further supported by the catheterization data acquired in 1988 and the observations from the Mayo Clinic that there was no significant aortic stenosis.  The physician further noted a marked difference of opinion between the VAMC Albuquerque and the Mayo Clinic regarding the interpretation of the data from the December 1994 catheterization.

In March 2008, the appellant appeared before the undersigned Veterans Law Judge at a Board hearing at the San Antonio RO.  The appellant noted that the July 2006 VA medical opinion was obtained at the VAMC Albuquerque, and she felt that was not appropriate, as that was the facility that she felt was negligent in providing the Veteran's care.  The appellant opined that the VAMC should have replaced the Veteran's heart valves in 1983.  She also felt that the VAMC did not properly monitor the Veteran after 1983.  She further opined that the catherization performed in 1994 was improperly done.

In December 2010, an independent medical examiner reviewed the claims file.  The physician remarked that valve replacement surgery with bioprosthetic valves was standard.  He explained that mechanical prosthetic valves were new, and the early generation of the mechanical valves had their own complications and technical difficulties.  He noted that the long-term problems with bioprosthetic valves were not yet known, and newer techniques for following artificial valves were not fully available.  He stated that the size of the prosthetic valve used is determined by the surgeon and depends on the size of the orifice, the valves available, and the anatomy.  He quoted from the cardiovascular and surgical literature at the time which supported the use of bioprosthetic valves and concluded that the Veteran received standard care from VAMC Albuquerque.

The independent medical examiner also opined that the catheterization data did not support the need for another surgical procedure in 1983, and he said that the data did not support negligence by the VA at that time.  In summary, the examiner opined that  the Veteran's treatment from VAMC Albuquerque was standard.

As the Veteran died in March 2001, it appears that the additional disability requirement under section 1151 has been met.

That notwithstanding, the record does not support a finding that the proximate cause of the Veteran's death was care for a heart condition by the VAMC in Albuquerque, New Mexico between 1980 and 1994.  None of the medical records from either the VAMC Albuquerque or the Mayo Clinic even suggest that the proximate cause of the Veteran's death was the Veteran's care at VAMC Albuquerque between 1980 and 1994.  Contrary to the appellant's assertions, a careful review of the records from the Mayo Clinic indicates that no medical personnel from that institution have written such an opinion.

The only opinion suggesting such a medical nexus of proximate cause comes from the appellant herself.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  The present case differs from Davidson and Jandreau in that the appellant is asserting an etiology that is not readily apparent to a lay observer.  

The appellant contends that the renal failure and congestive heart failure which caused the Veteran's death was caused by the surgeries and treatment he received at VAMC Albuquerque between 1980 and 1994.  This contention does not involve an etiology that is observable to a lay person.  This assertion involves aspects of the cardiological, endocrine, and genitourinary systems and is not capable of observation through the senses.

Here, there is no indication that the appellant has had any medical training.  She has not claimed to have a degree in medicine.  She has not claimed to have taken and/or completed any courses in nursing.  She has not claimed to have any experience in the medical field.  As such, her statements are considered lay evidence.  She is competent to testify as to symptoms she is able to observe, and she is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, the appellant is offering her opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves renal failure, congestive heart failure, and heart surgeries.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the appellant's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, as noted above, none of the treatment records from the Mayo Clinic include any opinion regarding the treatment the Veteran received at VAMC Albuquerque from 1980 through 1994.  Both the July 2006 VA examiner and the December 2010 independent medical examiner opined that the treatment the Veteran received at VAMC Albuquerque met the standard of care for the time the care was given.  Both the VA physician and the independent medical examiner did not employ speculative language and opined directly on the Veteran's situation.  Thus, these opinions are assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the July 2006 VA opinion and December 2010 independent medical opinion outweigh the assertions of the appellant.

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused by the treatment he received at VAMC Albuquerque.  However, as discussed above, in this particular instance, her statements do not provide competent evidence of proximate cause, and her statements are outweighed by the opinions provided by the July 2006 VA examiner and December 2010 independent medical examiner.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as the cause of the Veteran's death, as a result of care for a heart condition by the VAMC in Albuquerque, New Mexico between 1980 and 1994, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


